Citation Nr: 9907705	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-26 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina

THE ISSUE

Entitlement to a higher rating for residuals of left knee 
medial meniscectomy, initially evaluated zero percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1974 to 
August 1994.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1995 RO rating decision that granted service 
connection for left knee disability, and assigned a 
zero percent rating; granted service connection for right 
shoulder impingement syndrome, and assigned a zero percent 
rating; granted service connection for a skin condition of 
the hands, knees, and elbows, and assigned a zero percent 
rating; granted service connection for a low back disability, 
and assigned a zero percent rating; and granted service 
connection for a right elbow disability, and assigned a 
zero percent rating.  The May 1995 RO rating decision also 
denied claims of service connection for gout, left shoulder 
pain, and right foot pain as not well grounded.  In August 
1995, the veteran submitted a notice of disagreement with the 
evaluations assigned for the service-connected left knee, 
skin, and low back disabilities, as well as the denial of his 
claims of service connection for right foot pain and neck 
pain.  A statement of the case that addressed all of those 
issues was issued in September 1995.  The veteran filed a 
substantive appeal in May 1996 with regard to all these 
issues except the issue for an a higher rating for the skin 
condition.  A review of the evidence does show receipt of 
correspondence with regard to the matter of a higher rating 
for the skin condition that can be construed as a timely 
submitted substantive appeal with this matter.  Hence, the 
issue for a higher rating for the skin condition is not for 
appellate consideration. 

RO rating decisions in August 1996 and August 1998 increased 
the evaluation for the low back disability from zero to 
40 percent.  While it is generally presumed that the veteran 
is seeking the maximum rating available for a disability when 
appealing for a higher rating, the presumption is rebutted in 
this case as the veteran stated in the substantive appeal 
that he was seeking a 30 percent evaluation for the low back 
disorder.  Hence, the issue of entitlement to a higher rating 
for the low back disability is not for appellate 
consideration.  AB v. Brown, 6 Vet. App. 35 (1993). 

Service connection for a right foot disability was granted in 
an August 1996 RO rating decision, and service connection for 
osteoarthritis of the cervical spine was granted in the 
August 1998 RO rating decisions.  Therefore, the issues of 
service connection for right foot and neck pains are no 
longer matters for appellate consideration.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  



REMAND

The veteran complains of left knee pain that produces 
functional impairment.  While the report of the veteran's VA 
medical examination in April 1997 indicates that he has no 
instability or limitation of motion of the left knee, the 
examiner did not specifically address the matter of whether 
there was any functional impairment attributable to the 
veteran's complaints of left knee pain.  Nor did the examiner 
specifically indicate that there was no pain associated with 
the motion of the left knee.  Under the circumstances, the 
veteran should be scheduled for another VA medical 
examination to determine any functional impairment due to his 
complaints of left knee.  Arms v. West, No. 96-1214 (U.S. 
Vet. App. Feb. 1999).

VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the left knee disorder.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court) held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 (1998) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1998).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1998) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA medical examination to determine the 
severity of his left knee disorder, 
including any functional impairment 
caused by pain or weakness.  
Specifically, the examiner should express 
an opinion as to whether or not there is 
severe painful motion or weakness of the 
left knee.  The examiner should be asked 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the left knee is used 
repeatedly over a period of time.  The 
examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder should be made available to 
the physician and reviewed prior to the 
examination of the veteran.

2.  After the above development, the RO 
should review the claim for a higher 
rating for the left knee disability.  
This review should reflect consideration 
of the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998).

3.  If the decision remains adverse to 
the veteran, he and his representative 
should be sent an appropriate 
supplemental statement of the case.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





- 5 -


